FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 30, 2020, is by and among NATIONAL INSTRUMENTS
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors party
hereto, the Lenders (as defined below) party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, certain banks and financial institutions from time to
time party thereto (the “Lenders”) and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of June 12, 2020 (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and


WHEREAS, the Administrative Agent and the Lenders are willing to make such
amendments to the Credit Agreement, in accordance with and subject to the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1 Amendment to Facility Amount.  The reference to “$145,000,000” appearing on
the cover page of the of the Credit Agreement is hereby amended to read
“$215,000,000”.


1.2 Amendment to Definition of Applicable Margin.  The pricing grid set forth in
the definition of Applicable Margin appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
I
Less than or equal to 1.00 to 1.00
0.250%
1.50%
0.50%
II
Greater than 1.00 to 1.00, but less than or equal to 2.00 to 1.00
0.300%
1.75%
0.75%
III
Greater than 2.00 to 1.00
0.375%
2.00%
1.00%



1.3 Amendment to Definition of Fee Letters.  The definition of Fee Letters set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows.


“Fee Letters” means (a) the engagement letter dated as of October 29, 2020 among
the Borrower, Wells Fargo and Wells Fargo Securities, LLC and (b) any letter
between the Borrower and any Issuing Lender (other than Wells Fargo) relating to
certain fees payable to such Issuing Lender in its capacity as such.


1.4 Amendment to Definition of Incremental Facilities Limit.  The definition of
Incremental Facilities Limit set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Incremental Facilities Limit” means, from and after the First Amendment
Effective Date, (a) $100,000,000 less (b) the total aggregate initial principal
amount (as of the date of incurrence thereof) of all previous Incremental
Increases incurred pursuant to clause (a) plus (c) an unlimited amount, so long
as after giving effect to the incurrence of such Incremental Increases, on a Pro
Forma Basis (but without netting the proceeds of any Loans in connection with
the Incremental Increase from such calculation and assuming all commitments
thereunder are fully drawn), the Consolidated Total Leverage Ratio does not
exceed 2.25 to 1.00.


1.5 Amendment to Definition of LIBOR.  The reference to “0.75%” appearing in
clause (x) contained in the last paragraph of the definition of LIBOR set forth
in Section 1.1 of the Credit Agreement (the LIBOR floor) is hereby amended to
read “0%”.


1.6 Amendment to Definition of Revolving Credit Commitment.  The definition of
Revolving Credit Commitment set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including Section 5.13) and (b)
as to all Revolving Credit Lenders, the aggregate commitment of all Revolving
Credit Lenders to make Revolving Credit Loans, as such amount may be modified at
any time or from time to time pursuant to the terms hereof (including Section
5.13).  The aggregate Revolving Credit Commitments of all the Revolving Credit
Lenders on the First Amendment Effective Date shall be $115,000,000.  The
Revolving Credit Commitment of each Revolving Credit Lender on the First
Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.2.


1.7 Amendment to Definition of Revolving Credit Maturity Date.  The reference to
“June 12, 2023” appearing in clause (a) of the definition of Revolving Credit
Maturity Date set forth in Section 1.1 of the Credit Agreement is hereby amended
to read “June 12, 2024”.


1.8 Amendment to Definition of Term Loan Commitment.  The definition of Term
Loan Commitment set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the First Amendment Effective Date (in the case of the Initial Term Loan) or
the applicable borrowing date (in the case of any Incremental Term Loan) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.2, as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Term Loan Lenders, the aggregate commitment of all Term Loan
Lenders to make such Term Loans.  The aggregate Term Loan Commitment with
respect to the Initial Term Loan of all Term Loan Lenders on the First Amendment
Effective Date shall be $100,000,000.  The Term Loan Commitment of each Term
Loan Lender as of the First Amendment Effective Date is set forth opposite the
name of such Term Loan Lender on Schedule 1.2.


1.9 Amendment to Definition of Term Loan Maturity Date.  The reference to “June
12, 2023” appearing in clause (a) of the definition of Term Loan Maturity Date
set forth in Section 1.1 of the Credit Agreement is hereby amended to read “June
12, 2024”.


1.10 New Definition. The following definition is hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:


“First Amendment Effective Date” means October 30, 2020.


1.11 Deleted Definition. The definition of “Initial Term Loan Funding Date” is
hereby deleted from Section 1.1 of the Credit Agreement.


1.12 Amendment to Section 4.1.  Section 4.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


SECTION 4.1. Initial Term Loan.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
in a single draw on the First Amendment Effective Date in a principal amount
equal to such Lender’s Term Loan Commitment.  The Term Loan Commitment with
respect to the Initial Term Loan shall be permanently reduced to $0 and shall
automatically terminate upon the funding of the Initial Term Loans on the First
Amendment Effective Date.  It is understood and agreed that the Initial Term
Loan made on the First Amendment Effective Date shall repay in full and replace
the term loans made to the Borrower during the Initial Term Loan Availability
Period and outstanding on the First Amendment Effective Date, and from and after
the First Amendment Effective Date, all references to Initial Term Loan shall
mean the term loan made to the Borrower on the First Amendment Effective Date.


1.13 Amendment to Section 4.3(a).  Section 4.3(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(a) Initial Term Loan.  The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March, June, September and December,
commencing on the date that is the last day of the first fiscal quarter end
after the First Amendment Effective Date, each such installment equal to 1.25%
of the original principal amount of the Initial Term Loan as of the First
Amendment Effective Date, as may be adjusted pursuant to Section 4.4 hereof.  If
not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.


1.14 Amendment to Section 4.4(a).  The second paragraph set forth in Section
4.4(a) of the Credit Agreement is hereby deleted in its entirety.


1.15 Amendment to Section 5.3(b).  Section 5.3(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(b) Reserved.


1.16 Amendment to Section 6.2(e).  Section 6.2(e) of the Credit Agreement is
hereby deleted in its entirety.


1.17 Amendment to Section 8.9(a).  The references to “Total Leverage Ratio”
appearing in Section 8.9(a) of the Credit Agreement are each hereby amended to
read “Consolidated Total Leverage Ratio”.


1.18 Revolving Commitments and Term Loan.  Schedule 1.2 to the Credit Agreement
is hereby amended and restated as set forth on Exhibit A attached to this
Amendment.  All other Schedules and Exhibits to the Credit Agreement shall not
be modified or otherwise affected.  Each of the parties hereto consents to and
agrees that, after giving effect to this Amendment, the revised (a) Revolving
Credit Commitments and Revolving Credit Commitment Percentages of the Lenders
and (b) Term Loan Commitment and Term Loan Commitment Percentages of the Lenders
shall be as set forth on Schedule 1.2 contained in Exhibit A attached hereto. 
In connection with this Amendment, (a) the outstanding Revolving Credit Loans
and participation interests shall be reallocated by causing such fundings and
repayments among the Lenders of Revolving Credit Loans as necessary such that,
after giving effect hereto, each Lender will hold Revolving Credit Loans and
participation interests based on its Revolving Credit Commitment Percentages set
forth on Schedule 1.2 contained in Exhibit A and (b) the Initial Term Loan made
on the Amendment Effective Date shall repay in full and replace the term loans
made to the Borrower on the Initial Term Loan Funding Date (and each Lender will
hold Initial Term Loans in a principal amount equal to such Lender’s Initial
Term Loan Commitment).


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1 Closing Conditions.  This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):


(a) Executed Amendment.  The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, each Lender and the
Administrative Agent.


(b) No Default.  No Default or Event of Default exists as of the Amendment
Effective Date and after giving effect to the transactions contemplated hereby.


(c) Representations and Warranties.  The representations and warranties set
forth in Article VII of the Credit Agreement shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the Amendment Effective Date as if made on
and as of such date, in each case except for any representation or warranty made
as of an earlier date, which representation and warranty shall (A) with respect
to representations and warranties that contain a materiality qualification,
remain true and correct as of such earlier date and (B) with respect to
representations and warranties that do not contain a materiality qualification,
remain true and correct in all material respects as of such earlier date.


(d) Corporate Documents.  The Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Lender, an officer’s certificate
(i) certifying that the articles of incorporation or other organizational
documents, as applicable, of each Credit Party that were delivered on the
Closing Date remain true and complete as of the Amendment Effective Date (or
certified updates as applicable), (ii) certifying that the bylaws, operating
agreements or partnership agreements of each Credit Party that were delivered on
the Closing Date remain true and correct and in force and effect as of the
Amendment Effective Date (or certified updates as applicable), (iii) attaching
copies of the resolutions of the board of directors of each Credit Party
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, and certifying such resolutions are
true and correct and in force and effect as of the Amendment Effective Date,
(iv) attaching certificates of good standing, existence or its equivalent with
respect to each Credit Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization and (v)
certifying that each officer listed in the incumbency certification contained in
each Credit Party’s Officer’s Certificate is a duly elected and qualified
officer of such Credit Party and such officer is duly authorized to execute and
deliver on behalf of such Credit Party the Amendment.


(e) Legal Opinions.  The Administrative Agent shall have received an opinion or
opinions of counsel for the Credit Parties, dated the Amendment Effective Date
and addressed to the Lender, which shall be in form and substance satisfactory
to the Lender.


(f) Fees and Expenses.  The Administrative Agent shall have received such fees
and expenses that are payable in connection with this Amendment, and King &
Spalding LLP shall have received from the Borrower payment of all reasonable and
documented fees and expenses incurred in connection with this Amendment, in each
case to the extent invoices therefor are provided to the Borrower at least one
Business Day prior to the Amendment Effective Date.



(g) Miscellaneous.  All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Lender and its counsel.

ARTICLE III
MISCELLANEOUS


3.1 Amended Terms.  On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment.  Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2 Representations and Warranties of Credit Parties.  Each of the Credit
Parties represents and warrants as follows:


(a) It has taken all necessary corporate or other necessary company action on
the part of such Credit Party to authorize the execution, delivery and
performance of this Amendment by such Credit Party.


(b) This Amendment has been duly executed and delivered by such Credit Party and
constitutes such Credit Party’s legal, valid and binding obligation, enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Credit Party of this Amendment.


(d) The representations and warranties set forth in Article VII of the Credit
Agreement are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case as of the date hereof
(in each case except for those which  are made as of an earlier date).


(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f) Except as provided in this Amendment, the Credit Party Obligations are not
reduced or modified by this Amendment and, to the knowledge of the Credit
Parties, are not subject to any offsets, defenses or counterclaims.


(f) The information contained in the Beneficial Ownership Certification dated
June 4, 2020 is true and correct in all material respects.


3.3 Reaffirmation of Credit Party Obligations.  Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement and the other Loan Documents
(including, without limitation, the Subsidiary Guaranty Agreement) applicable to
it and (b) that it is responsible for the observance and full performance of its
respective Obligations.


3.4 Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.5 Expenses.  The Borrower agrees to pay all reasonable and documented costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation, the
reasonable and documented fees and expenses of the Administrative Agent’s legal
counsel.


3.6 Further Assurances.  The Credit Parties agree to promptly take such action,
upon the request of the Lender, as is reasonably necessary to carry out the
intent of this Amendment.


3.7 Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8 Counterparts; Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9 No Actions, Claims, Etc.  As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Lender or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10 GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11 Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 12.5 and 12.6 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.





 
BORROWER:
NATIONAL INSTRUMENTS CORPORATION,
   
a Delaware corporation
         By:
/s/ Karen M. Rapp
     
Name:  Karen M. Rapp
Title:  Executive Vice President, Chief Financial Officer and Treasurer






 
GUARANTORS:
PHASE MATRIX, INC.,
   
a California corporation
         By:
/s/ Karen M. Rapp
     
Name:  Karen M. Rapp
Title:  Treasurer






[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
   
Administrative Agent and as a Lender
         By:

/s/ Chad D. Johnson
     
Name:  Chad D. Johnson
Title:  Senior Vice President






[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






 
LENDERS:
BANK OF AMERICA, N.A., as a Lender
         By:
/s/ Adam Rose
     
Name:  Adam Rose
Title:  SVP





[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------
